DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:  “up to about”.  The choice phrase can be misleading and unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a portion of the vessel".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 15, “in part” is unclear the metes and bounds of the claim. It is unclear what all is entailed to perform the intended functionality resultant of activating the apertures. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticpiated by Boctor et. al. (U.S. 20150359512, December 17, 2015)(hereinafter, “Boctor”)
Regarding Claim 1, Boctor teaches: An ultrasound imaging system (Fig. 1, [0108]) comprising: 
an ultrasound transducer assembly comprising a plurality of apertures that are configured to transmit signals toward and receive signals from a region of interest (ROI) of a subject (“FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102. The synthetic aperture ultrasound system 100 further includes a positioning system 106 configured to communicate with the ultrasound signal processor 104 to provide probe position information to the ultrasound signal processor 104. The positioning system 106 is configured to determine a first position of the ultrasound probe 102 and a second position of the ultrasound probe 102, the second position of the ultrasound probe 102 being translated with respect to the first position.” [0108]);

and at least one processor in communication with the ultrasound transducer assembly and the tracking sensor, identify a position of the tracking sensor using tracking data from the tracking sensor that is generated in response to at least one signal transmitted by the at least one activated aperture (“FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses.” [0108]; “…an interventional tool tracking and guiding technique active ultrasound pattern injection system (AUSPIS), and solves both the object visualization and mid-plane error problem at the same time. In AUSPIS, an active echo (AE) 
and generate a second image of a second portion of the ROI from signals received from at least one other aperture activated based on the identified position, wherein the second portion of the ROI is different from the first portion of the ROI (“For data acquisition, transmit and receive schemes can be arranged in different. As in single probe synthetic tracked aperture ultrasound imaging, transmit and receive can be done in each probe independently, and all data can be synthetized. This scheme is shown in FIG. 33A. In addition, transmit wave from the main probe can be received by both main and sub probes. In this case, the wider receive aperture can be kept, and the improvement of contract and signal-to-noise ratio can be expected. This scheme is shown in FIG. 33B. According to some embodiments of the invention, one of the probes can be swept to receive additional coherent signals. This scheme is shown in FIG. 33C.” [0234]).
Regarding Claim 2, Boctor substantially teaches the claim limitations as noted above.
Boctor further teaches: wherein the first and second portions of the ROI are overlapping or non-overlapping (“FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102. 
Regarding Claim 8, Boctor substantially teaches the claim limitations as noted above.
Boctor further teaches: wherein the tracking sensor comprises an ultrasound receiver, and wherein the at least one processor is configured to determine a location of the receiver with respect to an active aperture (“An electrical system composed of an ultrasound receiver, a signal processor, and a pulser is connected to the AE element. When the ultrasound system is acquiring a B-mode image, probe elements fire sequentially to scan the entire field of view (FOV). If the active echo element is in the FOV, it will sense the beacon pulse when the transmission beam scans over it. To improve the tool visualization, the AUSPIS will drive the AE element to send an ultrasound pulse immediately after the beacon signal is received. Since the 

Regarding Claim 13, Boctor substantially teaches the claim limitations as noted above.	
wherein the ultrasound transducer assembly comprises a plurality of ultrasound probes and wherein an array of each of the plurality of ultrasound probes provides respective one of the plurality of independently controllable apertures (“Linear arrays electronically sweep an active aperture across the available elements to form an image, providing precise knowledge of the active aperture position relative to the rest of the array. By performing a phased array scan at each of these aperture positions, images with overlapping FOVs can be created and incoherently summed together to reduce speckle variance, a technique known as spatial compounding [3].” [0191]; “Here, the scanning using two ultrasound probes is discussed (FIG. 6). The most basic configuration is simply placing two probes, a sub probe and a main probe, in contact with a region of interest and processing data without moving the probes. In this case, the relative position of two position becomes very important for the image quality. Moreover, the sub probe can be swept to extend the aperture size more. Both freehand tracking and autonomous robotic tracking can be used to move the sub probe. At that time, the main probe with a tracker can be fixed using a passive arm. FIG. 32A illustrates a co-robotic freehand configuration for synthetic tracked aperture imaging utilizing dual ultrasound probes, and FIG. 32B illustrates an autonomous configuration employing two robot arms. The trajectory of motion can be more easily controlled using the autonomous configuration.” [0233]; “For data 
Regarding Claim 14, Boctor substantially teaches the claim limitations as noted above.
Boctor teaches: wherein respective arrays of two adjacent apertures are spaced by a gap, and wherein the ultrasound imaging apparatus comprises a transmit controller configured to steer beams of the respective arrays to image an intermediate region of the subject associated with the gap (“The transducer was mounted to a rotation stage coupled with a three-axis translation stage and controlled by a Newport MM3000 motor controller (Newport Corporation, Irvine, Calif.).” [0158]; “Given precise knowledge of the position of the transmit and receive elements, the RF subimage created covers the same FOV while the transducer is mechanically scanned to produce different angular interrogations of the target. The RF subimage can be coherently summed with the accumulated RF image from previous transducer positions to produce a high-resolution output image. FIGS. 20A and 20B demonstrate how the scan geometry affects the overlap between the subimages formed from each transmit event and aperture position. FIG. 20A shows a diverging wave synthetic aperture scheme for a single aperture position, transmitting from individual elements 1 to M. Each element has a limited angular sensitivity, creating a fan-beam shape in front of the element that partially overlaps with the reconstructions from the other array elements. FIG. 20B shows the overlap between images from three aperture positions. The transducer is translated and rotated through positions 1 to N, acquiring a synthetic aperture subimage at each, to create further overlap in the region of 
Regarding Claim 15, Boctor substantially teaches the claim limitations as noted above.
With regards to limitation: wherein the at least one processor is configured to perform image segmentation, edge detection, contrast enhancement, or a combination thereof, and wherein activation of apertures is further based, in part, on the image segmentation, edge detection, contrast enhancement, or the combination thereof, Boctor teaches segmentation approaches are well known and how to improve segmentation approaches for synthetic aperture imaging by incorporating calibration techniques [0120-0121]; “…an active echo (AE) element, which acts as a miniaturized ultrasound transducer, is integrated with the target object that needs to be tracked in the ultrasound images. An electrical system composed of an ultrasound receiver, a signal processor, and a pulser is connected to the AE element. When the ultrasound system is acquiring a B-mode image, probe elements fire sequentially to scan the entire field of view (FOV). If the active echo element is in the FOV, it will sense the beacon pulse when the transmission beam scans over it. To improve the tool visualization, the AUSPIS will drive the AE element to send an ultrasound pulse immediately after the beacon signal is received.” [0126]; “The final process was to combine the ultrasound calibration and the synthetic aperture reconstruction. An ultrasound transducer calibrated through an AE calibration method was used. This ultrasound transducer was mechanically tracked using a robot arm, and ultrasound data was collected while the robot arm was moved to multiple positions. The relationship between the data was determined using tracked information, and a synthetic aperture algorithm was used for reconstruction.” [0138]; “Linear arrays electronically sweep an active aperture across the available elements to form an image, providing precise knowledge of the active aperture position relative to the rest of the array. By performing a phased array scan . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9-12, 16-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor in view of Hossack et. al. (U.S. 6045508, April 4, 2000)(hereinafter, “Hossack”)
Regarding Claim 3, Boctor substantially teaches the claim limitations as noted above.
With regards to limitation further comprising a multiplexer that is in communication with the at least one processor and the ultrasound transducer assembly, the multiplexer configured to selectively control the apertures based on the identified position of the tracking sensor, Boctor teaches: “FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of 
Boctor does not explicitly teach a multiplexer in connection with the processor and transducer.
Hossack in the field of ultrasound imaging teaches: “The system 100 includes a beamformer system/signal detector 102 which includes both transmit and receive beamformers and is connected via a multiplexer/demultiplexer 104 to an ultrasonic probe 10 such as that shown in FIG. 1. If both arrays are operating in a conventional mode where the active transducer aperture is operated simultaneously in a phased manner, then any conventional device--such as the Acuson XP may be used for element 102. If the arrays are being operated in a synthetic aperture mode, i.e., in which the elements of the array are operated in a sequential rather than simultaneous mode, then it is necessary for the system to store the 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Boctor a multiplexer as taught in Hossack “…to synthesize the operation of a conventional large scale phased array scanner but with the added advantage that dynamic transmit focusing as well as dynamic receive focusing is possible…” (Hossack, column 6, lines 15-18).
Regarding Claim 4, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
With regards to limitation, wherein the multiplexer is configured to activate in response to the identified position, at least one aperture to transmit signals toward the ROI, and deactivate, in response to the identified position, at least one aperture from transmitting signals toward the ROI, Boctor teaches: “FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102. The synthetic aperture ultrasound system 100 further includes a positioning system 106 configured to communicate with the ultrasound signal processor 104 to provide probe position information to the ultrasound signal processor 104. The positioning system 106 is configured to determine a first position of the ultrasound probe 102 and a second position of the ultrasound probe 102, the second position of the ultrasound probe 102 being translated with respect to the first position. The ultrasound signal processor 104 is further configured to coherently sum, utilizing the probe position information, at least one of the plurality of ultrasonic echo signals 
Boctor does not explicitly teach a multiplexer.
Hossack in the field of ultrasound imaging teaches: “The system 100 includes a beamformer system/signal detector 102 which includes both transmit and receive beamformers and is connected via a multiplexer/demultiplexer 104 to an ultrasonic probe 10 such as that shown in FIG. 1. If both arrays are operating in a conventional mode where the active transducer aperture is operated simultaneously in a phased manner, then any conventional device--such as the Acuson XP may be used for element 102. If the arrays are being operated in a synthetic aperture mode, i.e., in which the elements of the array are operated in a sequential rather than simultaneous mode, then it is necessary for the system to store the receive element signals in a temporary store until all of the transmit-receive element combinations have been received.” (column 5, lines 50-63).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Boctor a multiplexer as taught in Hossack “…to synthesize the operation of a conventional large scale phased array scanner but with the added advantage that dynamic transmit focusing as well as dynamic receive focusing is possible…” (Hossack, column 6, lines 15-18).
5, Boctor substantially teaches the claim limitations as noted above.
With regards to limitation, wherein the multiplexer is configured to communicatively couple only a single aperture to the imaging apparatus at any given time, and wherein the multiplexer is configured to communicatively couple an aperture adjacent to a currently active aperture and to decouple the currently active aperture responsive to receipt of an indication of the tracking sensor approaching a boundary of or exiting the FOV of the currently active aperture, Boctor teaches: “…an interventional tool tracking and guiding technique active ultrasound pattern injection system (AUSPIS), and solves both the object visualization and mid-plane error problem at the same time. In AUSPIS, an active echo (AE) element, which acts as a miniaturized ultrasound transducer, is integrated with the target object that needs to be tracked in the ultrasound images. An electrical system composed of an ultrasound receiver, a signal processor, and a pulser is connected to the AE element. When the ultrasound system is acquiring a B-mode image, probe elements fire sequentially to scan the entire field of view (FOV). If the active echo element is in the FOV, it will sense the beacon pulse when the transmission beam scans over it. To improve the tool visualization, the AUSPIS will drive the AE element to send an ultrasound pulse immediately after the beacon signal is received.” [0126]; “The final process was to combine the ultrasound calibration and the synthetic aperture reconstruction. An ultrasound transducer calibrated through an AE calibration method was used. This ultrasound transducer was mechanically tracked using a robot arm, and ultrasound data was collected while the robot arm was moved to multiple positions. The relationship between the data was determined using tracked information, and a synthetic aperture algorithm was used for reconstruction.” [0138].
Boctor does not explicitly state: wherein the multiplexer is configured to communicatively couple only a single aperture to the imaging apparatus at any given time, and wherein the multiplexer is configured to communicatively couple an aperture adjacent to a currently active aperture.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Boctor a multiplexer to communicatively couple only a single aperture to the imaging apparatus at any given time, and wherein the multiplexer is configured to communicatively couple an aperture adjacent to a currently active aperture as taught in Hossack “…to synthesize the operation of a conventional large scale phased array scanner but with the added advantage that dynamic transmit focusing as well as dynamic receive focusing is possible…” (Hossack, column 6, lines 15-18).
Regarding Claim 6, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
With regards to limitation, wherein the multiplexer is configured to couple input signals associated with an aperture adjacent to a first side of a currently active aperture responsive to receipt of an indication of the tracking sensor approaching a boundary of or exiting the FOV of the currently active aperture, Boctor teaches: “…an interventional tool tracking and guiding technique active ultrasound pattern injection system (AUSPIS), and solves both the object visualization and mid-plane error problem at the same time. In AUSPIS, an active echo (AE) element, which acts as a miniaturized ultrasound transducer, is integrated with the target object 
Boctor does not explicitly state: wherein the multiplexer is configured to couple input signals associated with an aperture adjacent to a first side of a currently active aperture.
Hossack in the field of ultrasound imaging teaches: “The system 100 includes a beamformer system/signal detector 102 which includes both transmit and receive beamformers and is connected via a multiplexer/demultiplexer 104 to an ultrasonic probe 10 such as that shown in FIG. 1. If both arrays are operating in a conventional mode where the active transducer aperture is operated simultaneously in a phased manner, then any conventional device--such as the Acuson XP may be used for element 102. If the arrays are being operated in a synthetic aperture mode, i.e., in which the elements of the array are operated in a sequential rather than simultaneous mode, then it is necessary for the system to store the receive element signals in a temporary store until all of the transmit-receive element combinations have been received.” (column 5, lines 50-63).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Boctor a multiplexer configured to couple input signals 
Regarding Claim 7, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
Boctor does not explicitly state: wherein the multiplexer is further configured to decouple input signals associated with an aperture adjacent to a second side opposite the first side of the currently active aperture responsive to receipt of the indication.
Hossack in the field of ultrasound imaging teaches: “The system 100 includes a beamformer system/signal detector 102 which includes both transmit and receive beamformers and is connected via a multiplexer/demultiplexer 104 to an ultrasonic probe 10 such as that shown in FIG. 1. If both arrays are operating in a conventional mode where the active transducer aperture is operated simultaneously in a phased manner, then any conventional device--such as the Acuson XP may be used for element 102. If the arrays are being operated in a synthetic aperture mode, i.e., in which the elements of the array are operated in a sequential rather than simultaneous mode, then it is necessary for the system to store the receive element signals in a temporary store until all of the transmit-receive element combinations have been received.” (column 5, lines 50-63).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Boctor a multiplexer configured to decouple input signals associated with an aperture adjacent to a second side opposite the first side of the currently active aperture responsive to receipt of the indication as taught in Hossack “…to synthesize the operation of a conventional large scale phased array scanner but with the added advantage that dynamic transmit focusing as well as dynamic receive focusing is possible…” (Hossack, column 6, lines 15-18).
9, Boctor substantially teaches the claim limitations as noted above.
Boctor further teaches: wherein the ultrasound transducer assembly comprises a frame configured to enable each of the plurality of independently controllable apertures to be moved relative to one another to position the plurality of independently -35-WO 2018/134106PCT/EP2018/050601controllable apertures such that a field of view (FOV) of each of the plurality of independently controllable apertures (“The least restrictive system would include six degrees of freedom, allowing free-hand motion of the transducer through space. This geometry is illustrated in FIG. 11C. As in the three degree of freedom system, beam steering or a wide FOV may be necessary to maintain overlap between the reconstructed images. The extra degrees of freedom allow for extension of the effective aperture in both the lateral and elevation dimensions based on the sweep path. This method can be achieved using a jointed mechanical arm, an electromagnetic tracker, or an optical positioning system.” [0156]; “Linear arrays electronically sweep an active aperture across the available elements to form an image, providing precise knowledge of the active aperture position relative to the rest of the array. By performing a phased array scan at each of these aperture positions, images with overlapping FOVs can be created and incoherently summed together to reduce speckle variance, a technique known as spatial compounding [3].” [0191]).
Bocotor is silent with regards to includes a portion of the vessel
Hossack in the field of ultrasound imaging teaches: A system for synthetic aperture mode that images the coronary arteries. (Hossack, column 6, lines 15-18).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boctor to include a portion of the vessel as taught in Hossack to image in a FOV of the apertures vessel information for analysis.
Regarding Claim 10, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
Boctor further teaches: wherein a combined FOV of the ultrasound transducer assembly has a length of 10cm or greater (“The least restrictive system would include six degrees of 
Boctor discloses various configurations of the transducer assembly which would affect the FOV length, therefore, since the overall system requirements are provided, obtaining a FOV length of 10cm or greater would be a matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). Discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05) obtainable from the teachings of Boctor.
Regarding Claim 11, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
Boctor further teaches: wherein the combined FOV of the ultrasound transducer assembly has a length of 30cm or greater (“The least restrictive system would include six degrees of freedom, allowing free-hand motion of the transducer through space. This geometry is illustrated in FIG. 11C. As in the three degree of freedom system, beam steering or a wide FOV may be necessary to maintain overlap between the reconstructed images. The extra degrees of freedom allow for extension of the effective aperture in both the lateral and elevation dimensions based on the sweep path. This method can be achieved using a jointed mechanical 
Boctor discloses various configurations of the transducer assembly which would affect the FOV length, therefore, since the overall system requirements are provided, obtaining a FOV length of 30cm or greater would be a matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). Discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05) obtainable from the teachings of Boctor.
Regarding Claim 12, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
Boctor further teaches: wherein the ultrasound transducer assembly comprises a multi-patch array including a plurality of patches, and wherein the frame is configured to enable each of the plurality of patches to slide relative to one another (“The least restrictive system would include six degrees of freedom, allowing free-hand motion of the transducer through space. This geometry is illustrated in FIG. 11C. As in the three degree of freedom system, beam steering or a wide FOV may be necessary to maintain overlap between the reconstructed images. The extra degrees of freedom allow for extension of the effective aperture in both the lateral and elevation dimensions based on the sweep path. This method can be achieved using a jointed mechanical arm, an electromagnetic tracker, or an optical positioning system.” [0156]; “Linear arrays electronically sweep an active aperture across the available elements to form an image, providing precise knowledge of the active aperture position relative to the rest of the array. By performing a phased array scan at each of these aperture positions, images with overlapping 
Regarding Claim 16, the claim limitations are the intended usage of Claim 1, since the references cited in Claim 1 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Boctor teaches: A method of ultrasound imaging during an intervention procedure (Fig. 1, [0108]) comprising: transmitting, using an ultrasound transducer assembly, ultrasound toward a region of interest (ROI) including a vessel, wherein the ultrasound transducer assembly comprises a plurality of independently controllable apertures, and wherein the transmitting includes transmitting ultrasound with at least one of the plurality of independently controllable apertures (“FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102. The synthetic aperture ultrasound system 100 further includes a positioning system 106 configured to communicate with the ultrasound signal processor 104 to provide probe position information to the ultrasound signal processor 104. The positioning system 106 is configured to determine a first position of the ultrasound probe 102 and a second position of the ultrasound probe 102, the second position of the ultrasound probe 102 being translated with respect to the first position.” [0108]; “Linear arrays electronically sweep an active aperture across the available elements to form an image, providing precise knowledge of the active aperture position relative to the rest of the array. By performing a phased array scan at each of these aperture positions, images with overlapping FOVs can be created and incoherently summed together to reduce 
activating another one of the plurality of independently controllable apertures based, at least in part, on the tracking information; and generating and displaying, responsive to the echoes, an ultrasound image of the ROI including the vessel (“FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses.” [0108]; “…an interventional tool tracking and guiding technique active ultrasound pattern injection system 
Bocotor is silent with regards to a vessel
Hossack in the field of ultrasound imaging teaches: A system for synthetic aperture mode that images the coronary arteries. (Hossack, column 6, lines 15-18).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boctor to include a portion of the vessel as taught in Hossack to image in a region of interest of the apertures vessel information for analysis.
Regarding Claim 17, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
Boctor teaches: wherein each of the independently controllable apertures is movable relative to one another, the method further comprising adjusting a position of individual ones of the plurality of independently controllable apertures such that a field of view of each of the plurality of independently controllable apertures (”FIG. 3B illustrates single probe synthetic tracked aperture imaging with free-hand tracking according to some embodiments of the invention. FIG. 3C is a flow chart with freehand scanning strategies for synthetic tracked aperture ultrasound (STrAtUS) imaging using a blind scanning mode according to some embodiments of the invention. The positioning system is used to record the initial position of the probe. The sonographer then moves the ultrasound probe and collects data from a new position. This process is repeated until data has been collected from a sufficient number of 
Bocotor is silent with regards to include a portion of the vessel
Hossack in the field of ultrasound imaging teaches: A system for synthetic aperture mode that images the coronary arteries. (Hossack, column 6, lines 15-18).

Regarding Claim 18, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
wherein the ultrasound transducer assembly comprises a plurality of ultrasound probes, and wherein the positioning an ultrasound transducer assembly includes moving one or more of the plurality of ultrasound probes such that respective arrays of the one or more of the plurality of ultrasound probes are arranged to image (“Linear arrays electronically sweep an active aperture across the available elements to form an image, providing precise knowledge of the active aperture position relative to the rest of the array. By performing a phased array scan at each of these aperture positions, images with overlapping FOVs can be created and incoherently summed together to reduce speckle variance, a technique known as spatial compounding [3].” [0191]; “Here, the scanning using two ultrasound probes is discussed (FIG. 6). The most basic configuration is simply placing two probes, a sub probe and a main probe, in contact with a region of interest and processing data without moving the probes. In this case, the relative position of two position becomes very important for the image quality. Moreover, the sub probe can be swept to extend the aperture size more. Both freehand tracking and autonomous robotic tracking can be used to move the sub probe. At that time, the main probe with a tracker can be fixed using a passive arm. FIG. 32A illustrates a co-robotic freehand configuration for synthetic tracked aperture imaging utilizing dual ultrasound probes, and FIG. 32B illustrates an autonomous configuration employing two robot arms. The trajectory of motion can be more easily controlled using the autonomous configuration.” [0233]; “For data acquisition, transmit and receive schemes can be arranged in different. As in single probe synthetic tracked aperture ultrasound imaging, transmit and receive can be done in each probe independently, and all data can be synthetized. This scheme is shown in FIG. 33A. In addition, 
Bocotor is silent with regards to includes a portion of the vessel
Hossack in the field of ultrasound imaging teaches: A system for synthetic aperture mode that images the coronary arteries. (Hossack, column 6, lines 15-18).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boctor to include a portion of the vessel as taught in Hossack to image in a FOV of the apertures vessel information for analysis.
Regarding Claim 19, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
Boctor teaches: wherein the ultrasound transducer assembly comprises a multi-patch transducer array, and wherein the positioning an ultrasound transducer assembly includes moving one or more patches of the multi-patch array relative to other patches of the multi-patch array (“The least restrictive system would include six degrees of freedom, allowing free-hand motion of the transducer through space. This geometry is illustrated in FIG. 11C. As in the three degree of freedom system, beam steering or a wide FOV may be necessary to maintain overlap between the reconstructed images. The extra degrees of freedom allow for extension of the effective aperture in both the lateral and elevation dimensions based on the sweep path. This method can be achieved using a jointed mechanical arm, an electromagnetic tracker, or an optical positioning system.” [0156]; “Linear arrays electronically sweep an active aperture across the available elements to form an image, providing precise knowledge of the active aperture position relative to the rest of the array. By performing a phased array scan at each of these 
Regarding Claim 20, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
With regards to limitation, wherein the activating another one of the plurality of independently controllable apertures includes receiving the tracking information by a multiplexer connecting each of the independently controllable apertures to the at least one processor, and communicatively coupling the another one of the plurality of independently controllable apertures to the at least one processor based on the tracking information, Boctor teaches: “FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses.” [0108]; “…an interventional tool tracking and guiding technique active ultrasound pattern injection system (AUSPIS), and solves both the object visualization and mid-plane error problem at the same time. In AUSPIS, an active echo (AE) element, which acts as a miniaturized ultrasound transducer, is integrated with the target object that needs to be tracked in the ultrasound images. An electrical system composed of an ultrasound receiver, a signal processor, and a pulser is connected to the AE element. When the ultrasound system is acquiring a B-mode image, probe elements fire sequentially to scan the entire field of view (FOV). If the active echo element is in the FOV, it will sense the beacon pulse when the transmission beam scans over it. To improve the tool visualization, the AUSPIS will drive the AE element to send an ultrasound pulse immediately after the beacon signal is received.” [0126]; “The final process was to combine the ultrasound calibration and the synthetic aperture reconstruction. An ultrasound transducer calibrated through an AE calibration method was used. 
Boctor does not explicitly teach a multiplexer in connection with the processor and transducer.
Hossack in the field of ultrasound imaging teaches: “The system 100 includes a beamformer system/signal detector 102 which includes both transmit and receive beamformers and is connected via a multiplexer/demultiplexer 104 to an ultrasonic probe 10 such as that shown in FIG. 1. If both arrays are operating in a conventional mode where the active transducer aperture is operated simultaneously in a phased manner, then any conventional device--such as the Acuson XP may be used for element 102. If the arrays are being operated in a synthetic aperture mode, i.e., in which the elements of the array are operated in a sequential rather than simultaneous mode, then it is necessary for the system to store the receive element signals in a temporary store until all of the transmit-receive element combinations have been received.” (column 5, lines 50-63).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Boctor a multiplexer as taught in Hossack “…to synthesize the operation of a conventional large scale phased array scanner but with the added advantage that dynamic transmit focusing as well as dynamic receive focusing is possible…” (Hossack, column 6, lines 15-18).
Regarding Claim 21, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
With regards to limitation, further comprising decoupling, by the multiplexer, a currently active aperture from the at least one processor when another one of the plurality of independently controllable apertures is activated Boctor teaches: “FIG. 1 provides a schematic 
Boctor does not explicitly teach a multiplexer.
Hossack in the field of ultrasound imaging teaches: “The system 100 includes a beamformer system/signal detector 102 which includes both transmit and receive beamformers 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Boctor a multiplexer as taught in Hossack “…to synthesize the operation of a conventional large scale phased array scanner but with the added advantage that dynamic transmit focusing as well as dynamic receive focusing is possible…” (Hossack, column 6, lines 15-18).
Regarding Claim 22, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
Boctor teaches: wherein the activating comprises activating an aperture adjacent to one side of one or more currently active apertures and deactivating an aperture adjacent to the opposite side of the one or more currently active apertures (“FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102. The synthetic aperture ultrasound system 100 further includes a positioning system 106 configured to communicate with the ultrasound signal 
Regarding Claim 23, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
Boctor teaches: further comprising imaging the vessel prior to advancing the interventional tool through the vessel to determine a target position for each of the apertures in which the respective apertures includes a portion of the vessel, and wherein the target position is maintained during the advancing of the interventional tool through the vessel (“FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102. The synthetic aperture ultrasound system 100 further includes a positioning system 106 configured to communicate with the ultrasound signal processor 104 to provide probe position information to the ultrasound signal processor 104. The positioning system 106 is configured to determine a first position of the ultrasound probe 102 and a second position of the ultrasound probe 102, the second position of the ultrasound probe 102 being translated with respect to the first position. The ultrasound signal processor 104 is further configured to coherently sum, utilizing the probe position information, at least one of the plurality of ultrasonic echo signals while the ultrasound probe 102 is in the first position with at least one of the plurality of ultrasonic echo signals while the ultrasound probe 102 is in the second position to provide a synthetic aperture that is larger 
Bocotor is silent with regards to a vessel
Hossack in the field of ultrasound imaging teaches: A system for synthetic aperture mode that images the coronary arteries. (Hossack, column 6, lines 15-18).

Regarding Claim 25, Boctor teaches: An ultrasound imaging system (Fig. 1, [0108]) comprising: an ultrasound transducer assembly comprising a plurality of independently controllable apertures (“FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102. The synthetic aperture ultrasound system 100 further includes a positioning system 106 configured to communicate with the ultrasound signal processor 104 to provide probe position information to the ultrasound signal processor 104. The positioning system 106 is configured to determine a first position of the ultrasound probe 102 and a second position of the ultrasound probe 102, the second position of the ultrasound probe 102 being translated with respect to the first position.” [0108]), wherein each of the independently controllable apertures is configured to transmit signals to and receive signals from a region of interest (ROI) having a length from about 10cm or greater; an ultrasound imaging apparatus coupled to each of the plurality of independently controllable apertures and configured to generate ultrasound images based on the received signals (“The least restrictive system would include six degrees of freedom, allowing free-hand motion of the transducer through space. This geometry is illustrated in FIG. 11C. As in the three degree of freedom system, beam steering or a wide FOV may be necessary to maintain overlap between the reconstructed images. The extra degrees of freedom allow for extension of the effective aperture in both the lateral and elevation dimensions 
a tracking sensor operatively associated with a tracking system and configured to be positioned on an interventional tool during an intervention procedure (“…an active echo (AE) element, which acts as a miniaturized ultrasound transducer, is integrated with the target object that needs to be tracked in the ultrasound images. An electrical system composed of an ultrasound receiver, a signal processor, and a pulser is connected to the AE element. When the ultrasound system is acquiring a B-mode image, probe elements fire sequentially to scan the entire field of view (FOV). If the active echo element is in the FOV, it will sense the beacon pulse when the transmission beam scans over it. To improve the tool visualization, the AUSPIS will drive the AE element to send an ultrasound pulse immediately after the beacon signal is received.” [0126]; “The final process was to combine the ultrasound calibration and the synthetic aperture reconstruction. An ultrasound transducer calibrated through an AE calibration method was used. This ultrasound transducer was mechanically tracked using a robot arm, and ultrasound data was collected while the robot arm was moved to multiple positions. The 
with regards to limitation, and a multiplexer connecting each of the independently controllable apertures to the ultrasound imaging apparatus, wherein the multiplexer is configured to communicatively couple one or more of the plurality of independently controllable apertures to the ultrasound imaging apparatus based 7on tracking information received from the tracking system, Boctor teaches: “FIG. 1 provides a schematic illustration of a synthetic aperture ultrasound system 100 according to some embodiments of the current invention. The synthetic aperture ultrasound system 100 includes an ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102. The synthetic aperture ultrasound system 100 further includes a positioning system 106 configured to communicate with the ultrasound signal processor 104 to provide probe position information to the ultrasound signal processor 104. The positioning system 106 is configured to determine a first position of the ultrasound probe 102 and a second position of the ultrasound probe 102, the second position of the ultrasound probe 102 being translated with respect to the first position. The ultrasound signal processor 104 is further configured to coherently sum, utilizing the probe position information, at least one of the plurality of ultrasonic echo signals while the ultrasound probe 102 is in the first position with at least one of the plurality of ultrasonic echo signals while the ultrasound probe 102 is in the second position to provide a synthetic aperture that is larger than a physical aperture of the ultrasound probe 102. The synthetic aperture ultrasound system 100 may be configured to repeatedly acquire and coherently sum ultrasonic echo signals.” [0108]; “Linear arrays electronically sweep an active aperture across the available elements to form an image, providing precise knowledge of the 
Boctor does not explicitly teach a multiplexer.
Hossack in the field of ultrasound imaging teaches: “The system 100 includes a beamformer system/signal detector 102 which includes both transmit and receive beamformers and is connected via a multiplexer/demultiplexer 104 to an ultrasonic probe 10 such as that shown in FIG. 1. If both arrays are operating in a conventional mode where the active transducer aperture is operated simultaneously in a phased manner, then any conventional device--such as the Acuson XP may be used for element 102. If the arrays are being operated in a synthetic aperture mode, i.e., in which the elements of the array are operated in a sequential rather than simultaneous mode, then it is necessary for the system to store the receive element signals in a temporary store until all of the transmit-receive element combinations have been received.” (column 5, lines 50-63).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Boctor a multiplexer as taught in Hossack “…to synthesize the operation of a conventional large scale phased array scanner but with the added advantage that dynamic transmit focusing as well as dynamic receive focusing is possible…” (Hossack, column 6, lines 15-18).
Regarding Claim 26, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
Boctor further teaches: wherein the ROI has a length of up to about 50cm (“The least restrictive system would include six degrees of freedom, allowing free-hand motion of the transducer through space. This geometry is illustrated in FIG. 11C. As in the three degree of freedom system, beam steering or a wide FOV may be necessary to maintain overlap between 
Boctor discloses various configurations of the transducer assembly which would affect the length, therefore, since the overall system requirements are provided, obtaining a length of a length of up to about 50cm would be a matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). Discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05) obtainable from the teachings of Boctor.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Boctor in view of Huang et. al. (U.S. 20160143614, EFD June 18, 2014)(hereinafter, “Huang”).
Regarding Claim 24, the combination of Boctor and Hossack substantially teach the claim limitations as noted above.
With regards to limitation, which when executed cause a processor of medical imaging system to perform any of the methods of claim 16, incorporates the intended usage of claim 16 limitations and as such for the methods aspect of the claim is rejected under the same rationale.
Boctor does not teach: A non-transitory computer-readable medium comprising executable instructions.
Huang in the field of ultrasound imaging acquisition systems teaches: “A computer program can be stored momentarily, temporarily or for a longer period of time on a suitable 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Boctor a non-transitory computer-readable medium as taught in Huang to store momentarily, temporarily or longer on a suitable storage device to fulfill desired functions of the processor (Huang, [0064-0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/AMAL ALY FARAG/Examiner, Art Unit 3793                  

/JONATHAN CWERN/Primary Examiner, Art Unit 3793